DETAILED ACTION

Applicant's Submission of a Preliminary Amendment
Applicant’s submission of a response on 7/28/2021 has been received and fully considered.  In the response, claims 1-16 have been canceled; and new claims 17-28 have been added.  Therefore, claims 17-28 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0075725 to Koyama in view of U.S. Patent Application Publication No. 2016/0328604 to Bulzacki.
With regard to claim 17, Koyama discloses a chip recognition system for a gaming table (e.g. see at least paragraph 6), the chip recognition system comprising: a first game recording apparatus (e.g., paragraph 19, bar code scanner 102; see also Fig. 1), wherein the first game recording apparatus is configured to capture a first image of chips stacked on the gaming table (e.g., captures image of bar code; also note that more than one camera may be used for images, paragraph 81); a second game recording apparatus (e.g. see paragraph 20, camera 103, see also Fig. 1), wherein the second game recording apparatus is configured to capture a second image of the chips stacked on the gaming table (e.g., see at least paragraph 49); and at least one processor, (e.g., see at least Fig. 6, CPU 111) wherein the at least one processor is configured to: perform an image analysis of the first image and an image analysis of the second image; for each of the image analyses, based on a result of the respective image analysis, a respective number of the chips stacked on the gaming table; 
[claim 18] wherein: the first game recording apparatus includes a first camera (e.g., see at least paragraph 81 that discloses the use of multiple cameras); the second game recording apparatus includes a second camera (e.g., see Fig. 1, camera 103); and the first camera and the second camera are installed in different locations and/or at different angles such that the first camera and the second camera capture different aspects of same chips of the chips stacked on the gaming table (e.g., see Fig. 1); 
 [claim 21] wherein the first and second game recording apparatuses include respective cameras, and the at least one processor is configured to determine information about the number, a type, and a position of the chips stacked on the gaming table even when a part or an entirety of one or more of the chips is hidden due to a blind spot of at least one of the cameras (e.g., see at least paragraph 27 for number, value, and type/color of chips).
Koyama fails to expressly disclose the use of artificial intelligence to determine the best outcome when information is not consistent. 
In a related field of endeavor, Bulzacki teaches the use of cameras and artificial intelligence in a casino environment to decide a correct result when the respective data is different from each other (e.g.., see at least paragraph 144).  Additionally, Bulzacki teaches that respective positions and relative blinds spots are part of the artificial intelligence decision making.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Koyama with artificial intelligence decision making as taught by Bulzacki in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, the use of artificial intelligence allows the computers to make decisions in imperfect situations like a human, without direct human intervention.  
Claims 22-28 are similar in scope to claim 17, but are directed to determining chip value and type, which are also disclosed (in addition to chip number) by Koyama in at least paragraph 27.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715